Judgment, Supreme Court, New York County (Jay Gold, J.), rendered January 11, 1996, convicting defendant, after a jury trial, of *308criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 44/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility issues were properly placed before the trier of fact and we find no reason to disturb its findings.
Concur — Rosenberger, J. P., Wallach, Williams and Tom, JJ.